Name: Commission Regulation (EEC) No 2100/80 of 4 August 1980 on arrangements for imports into the Community of certain textile products originating in Hong Kong
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/20 Official Journal of the European Communities 6. 8 . 80 COMMISSION REGULATION (EEC) No 2100/80 of 4 August 1980 on arrangements for imports into the Community of certain textile products originating in Hong Kong THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( J ), as last amended by Regula ­ tion (EEC) No 2143/79 (2), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas authorizations for exports to the Community of outer garments (catego ­ ries 78 and 81 ), issued by Hong Kong have exceeded the percentages fixed in paragraph 3 of the said Article ; Whereas, in accordance with paragraph 5 of the said Article, Hong Kong was notified on 2 April 1980 of requests for consultations ; whereas following those consultations it is desirable to make the products in question subject to quantitative limitations for the years 1980 to 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Hong Kong between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the Community of the categories of products originating in Hong Kong specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products of categories 78 and 81 shipped from Hong Kong to the Community before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date. 2. Imports of products shipped from Hong Kong to the Community as from the date of entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Hong Kong on or after 1 January 1980 and released for free circulation shall be set off against the quantita ­ tive limits established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1980. For the Commission Ã tienne DAVIGNON Member of the Commission ( i ) OJ No L 365, 27 . 12. 1978 , p. 1 . (*) OJ No L 248 , 2. 10 . 1979, p. 1 . 6. 8 . 80 Official Journal of the European Communities No L 204/21 ANNEX Cate ­ gory CCT heading No NIMEXE code (1980) Description Member States Units Quantitative limit from 1 January to 31 December 1980 1981 1982 78 61.01 A 11 B III V f) 1 g ) 1 2 3 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 Men's and boys' outer garments : Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments, except garments of catego ­ ries 6, 14 A, 14 B, 16, 17, 21 , 76 and 79, of wool, of cotton or of man-made textile fibres D F I BNL UK IRL DK EEC Tonnes 3 300 160 130 510 2 079 28 427 6 634 3 376 240 195 600 2158 34 429 7 032 3 450 334 271 677 2 250 41 431 7 454 81 61.02 B lb) lie) e) 8 aa) 9 aa) bb) cc) 61.02-07 ; 22 ; 23 ; 24 ; 85 ; 90 ; 91 ; 92 Women's, girls', and infants' outer garments : B. Other : Women's, girls' and infants' woven bath robes, dressing gowns, bed jackets and similar indoor wear and outer garments, except garments of categories 6, 7, 15 A, 15 B, 21 , 26, 27, 29, 76 , 79 and 80, of wool, of cotton or of man-made textile fibres of which 78 61.01 A II B III V f) 1 g) 1 2 3 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 Men's and boys' outer garments : Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments, except garments of catego ­ ries 6, 14 A, 14 B, 16, 17, 21 , 76 and 79, of wool, of cotton or of man-made textile fibres D F I BNL UK IRL DK EEC Tonnes 1 500 65 85 230 1 384 20 270 3 554 1 552 98 125 275 1 422 24 271 3 767 1 594 147 170 321 1 459 29 273 3 993